Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment filed 05/13/2022 has been entered. Claims 1-20 remain pending. 

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Page 7 of Applicant’s Remarks details the amended Claim 1 with the main amendment being towards changing “a sum of the remaining capacity and the consumed capacity is set as the full charge capacity” to “wherein an actual full charge capacity obtained by adding up the remaining capacity is calculated by the remaining capacity calculation operation and the consumed capacity calculated by the consumed capacity calculation operation being added up, with the full charge capacity being updated or set with an actual full charge capacity.” Further, pages 8-9 of Applicant’s Remarks goes into details about this limitation as it pertains to the previously presented prior art Cho (US20140312910). As best understood, the limitation is treated as it was before, with previously presented prior art Cho teaching in [0094] a relation between the Qau, Qeoc, Qstart, Qrm, and Qcc3. Qau is the total usable capacity, Qrm is the remaining capacity, Qeoc is the uncharged capacity, Qstart the used capacity, and Qcc3 the integrated current value. By shifting the used capacity (Qstart) to the left side of the equation, that would leave the remaining capacity (Qrm) plus the used capacity (Qstart) as equal to the total capacity (Qau + Qeoc), with the addition of the “integrated current” term Qcc3. Further, [0016] details that the integrated current at the calculation time of the used capacity to be zero, with [0060] further details that the integrated current value at the calculation time is set to zero. That is, when the integration current is set to zero, Cho teaches that the total capacity is equal to the sums of the used capacity and the remaining capacity. Cho further shows in [0097] and Figure 6 that the term relation is Qstart-Qcc3. As with the total capacity as detailed by Cho being two terms of Qau and Qeoc, Cho splitting terms further for calculation purposes does not change the result that the total capacity is equal to the remaining capacity and the used capacity.
Page 8 of Applicant’s Remarks details the previously provided prior art Matsuura’s (US20110133697) remaining capacity calculation is not calculated by calculation process of the consumed capacity. Matsuura teaches in [0038] that the remaining capacity calculating function integrates the amount of power acquired based on the charging/discharging current. Further, Matsuura teaches in [0050] and Figure 4 that Step 13 includes the operation of the calculation with the discharged amount.  The consumed capacity of the battery is the amount that has been discharged. As this is part of the process of the determination of the learned fully-charged capacity, this is relating the remaining capacity and the consumed capacity to the full capacity.
In response to applicant's argument on Page 7 of Applicant’s Remarks that the instant application is towards the prevention of overvoltage and overcharge, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. On Page 8 of Applicant’s Remark, Applicant details that Matsuura describes performing the action between the switching of modes. The system taught by Matsuura provides the capabilities of determination of a new full charge capacity. 
Page 8 of Applicant’s Remarks details it is unclear how to apply the analysis of Fujii to Matsuura. As the previously presented prior art Fujii (US20120176092) details in [0003], it is for devices for detecting full charging capacity of batteries with high accuracy if the battery capacity has decreased after the elapse of time. Previously supplied prior art teaches in [0049] determining a learned fully-charged capacity (FCCnew) that has been acquired. As Matsuura and Fujii are determining the full battery capacity after it has changed, it would be obvious to one of ordinary skill in the art to incorporate the teaching of Fujii into Matsuura. 
Newly presented Claims 16-19 are rejected as the limitations are similar to that of previously presented Claims 10-11 and as such are rejected under the same reasoning as presented with Claims 10 and 11.  Newly presented Claims 13-15 are rejected under the same reasoning with respect to the “predetermined time period” since the previously presented prior art Matsuura teaches in [0037], the “predetermined period” is set to 3 minutes and Matsuura does not restrict it to 3 minutes and would still be functional at any range such as being between 150 to 180 minutes. Newly presented Claim 12 is taught by previously presented prior art Matsuura as [0048] teaches the operation steps are repeated with [0051] teaching the calculation steps are repeated until a decrease to 4% which would be a predetermined condition, and [0051] details the operation is for the determination of the learned fully-charged capacity, FCCnew. Newly presented Claim 20 is taught by the previously disclosed prior art Matsuura in view of previously presented prior art Fujii and previously presented prior art Cho, and newly discovered prior art Kawasumi (US20070188148). Cho teaches in [0018] a predetermined full-charge voltage.

Claim Objections
Amended Claims 1 and 3 and new Claims 13-15 are objected to because of the following informalities:  
Claim 1, Line 7 details “wherein the full charge capacity correction mode is configured execute in” should be “wherein the full charge capacity correction mode is configured to execute in”.
Claim 1, Line 18 and Line 20 details “adding up” and “being added up”.  As the limitation already specifies that it is adding up the remaining capacity calculation and the consumed capacity calculated, the instance of “being added up” on Line 20 is redundant.
Claim 3, Line 2 details “the control part comprises voltage detector configured to detect” which should read “the control part comprises a voltage detector configured to detect”.
Claims 13, 14, and 15 detail “the predetermined time period”.  As Claims 13, 14, and 15 are all dependent on Claim 1, correct antecedent basis for should be “a predetermined time period” since Claim 1 does not mention a “predetermined time period”.  Alternatively, Claims could be amended to be dependent upon Claim 3, 4, or 5 which do include a “predetermined time period”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Amended Claim 1 details “wherein an actual full charge capacity obtained by adding up the remaining capacity is calculated by the remaining capacity calculation operation and the consumed capacity calculated by the consumed capacity calculation operation being added up, with the full charge capacity being updated or set with an actual full charge capacity.” The first part of this limitation has “an actual full charge capacity” and a “remaining capacity” as nouns that make it not clear and distinct to which the action “is calculated by the remaining capacity calculation operation …” That is, it is not clear whether the actual full charge capacity is calculated by the remaining capacity calculation operation and consumed capacity calculation or if the remaining capacity is calculated by the remaining capacity calculation operation and consumed capacity calculation operation.  Examiner interprets the limitation as the remaining capacity is calculated by the remaining capacity calculation operation and that the actual full charge capacity is obtained by the addition of the remaining capacity and the consumed capacity. Claims 2-20 are rejected as being dependent on Claim 1.

New Claim 20 recites the limitation "a predetermined voltage" in Lines 4 and Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the first and second instance of “a predetermined voltage” would be the same voltage or if they are considered to be two separate “predetermined voltages”. The examiner interprets the two predetermined voltages to be different voltages, as [0067] of the instant application details that the predetermined voltages are preset voltages and that the former and latter of the values are different from each other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US20110133697) in view of Fujii (US20120176092; Presented in IDS dated 12/04/2018, US Patent Reference AA) and Cho (US20140312910).
	As best understood, in regards to Claim 1, Matsuura teaches “An electricity storage device (battery pack 10 – [0027], Figure 1), comprising: a battery part (battery pack includes rechargeable battery in the battery pack – [0027]); and a control part configured to control charge and discharge of the battery part (controller 12 to control charging and discharging – [0027], Figure 1), wherein the battery part is capable of discharging from a full charge capacity to a preset set capacity (calculation is repeated until the relative remaining capacity decreases to 4%, S15, S20 – [0051], [0055], Figure 4), wherein the control part is capable of executing a full charge capacity correction mode (calculation steps are repeated until relative remaining capacity decreases to 4% as lowering discharging limit capacity, the new FCC is set by step 16, step 21 – [0055] – Figure 4), wherein the full charge capacity correction mode is configured execute in operation: a remaining capacity calculation operation in which, when the battery part has discharged from the full charge capacity to the preset set capacity (Discharging operation with FFC, fully charged capacity, or FFCnew, learned fully charged capacity, calculation is repeated until the relative remaining capacity decreases to 4%, S15, S20 – [0051], [0055], Figure 4); and a consumed capacity calculation operation in which a consumed capacity consumed from the full charge capacity to the preset set capacity is calculated by calculating a current amount of the battery part during a time period from the full charge capacity to the set capacity (remaining capacity calculation function in the controlling integrates the amount of power acquired based on the amount acquired based on a charging/discharging current value and a current flowing time whereby calculating a charged capacity or discharge capacity, and the remaining capacity calculating function serves to calculate the ratio of the remaining capacity to the fully charged capacity as a relative remaining capacity – [0038]; calculation during an actual discharging amount per the predetermined unit time, Step 13 – [0050], Figure 4).”
	Matsuura does not teach “a remaining capacity corresponding to a first voltage of the battery part in a state of having discharged to the preset set capacity is calculated based on a preset correlation between a voltage and a battery capacity of the battery part.”
	Fujii teaches “a remaining capacity corresponding to a first voltage of the battery part in a state of having discharged to the preset set capacity is calculated based on a preset correlation between a voltage and a battery capacity of the battery part (inflection points indicate a change of a correlation between a battery voltage and a state of charge as a remaining battery capacity – [0011]; inflection point indicates the correlation between the battery voltage and the SOC – [0059]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura to incorporate the teaching of Fujii to use a correlation between the battery voltage and SOC. Doing so would improve the accuracy of the determination of the fully charged state capacity.
	Matsuura in view of Fujii does not teach “wherein an actual full charge capacity obtained by adding up the remaining capacity is calculated by the remaining capacity calculation operation and the consumed capacity calculated by the consumed capacity calculation operation being added up, with the full charge capacity being updated or set with an actual full charge capacity.”
	Cho teaches “wherein an actual full charge capacity obtained by adding up the remaining capacity is calculated by the remaining capacity calculation operation and the consumed capacity calculated by the consumed capacity calculation operation being added up, with the full charge capacity being updated or set with an actual full charge capacity (Equation 6 details Qrm = Qau + Qeoc – Qstart + Qcc3 in [0092].  This equates the remaining capacity (Qrm) as equal to the total capacity (Qua + Qeoc), where Qua is the total usable capacity and Qeoc is the uncharged capacity, minus the used capacity (Qstart); QCC is the integrated current value, integrated current value at calculation time may be zero – [0016]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii to incorporate the teaching of Cho to take the calculation relating to the remaining capacity and the used capacity to determine the total capacity. Doing so would improve the efficiency of the determination of the fully charged state of the battery.

	In regards to Claim 2, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “configured such that the full charge capacity correction mode is executed when the battery part executes only discharging from the full charge capacity to the set capacity (Discharging operation with FFC, fully charged capacity, or FFCnew, learned fully charged capacity, calculation is repeated until the relative remaining capacity decreases to 4%, S15, S20 – [0051], [0055], Figure 4).”

	In regards to Claim 3, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Fujii further teaches “the control part comprises voltage detector configured to detect a voltage of the battery part (voltage detection section – [0030]), obtains as the first voltage of the battery part after a predetermined time period has elapsed since the set capacity is reached (voltage detection section detections voltage and calculates voltage change rate per unit time – [0030]).”
Cho further teaches “in a state in which a current balance in the battery part is set to substantially 0 and the set capacity is maintained (integrated current value having positive and negative values, where the battery is charged and discharged with the same amount, the integrated current value becomes zero – [0059]).”

	In regards to Claim 4, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the battery part comprises a plurality of secondary battery groups that are connected in series (three pairs of battery cells are connected with each other in serial – [0028]), wherein the voltage detector is capable of detecting voltages of the secondary battery groups (voltage detection section to detect voltage of battery – [0030]).”
	Cho further teaches “wherein, in a state in which the current balance in the battery part is set to substantially 0 and a state of the set capacity is maintained (integrated current value having positive and negative values, where the battery is charged and discharged with the same amount, the integrated current value becomes zero – [0059])
	Fujii further teaches “the control part is configured to obtain a minimum voltage of the secondary battery groups after a predetermined time period has elapsed since the set capacity is reached (voltage detection section detections voltage and calculates voltage change rate per unit time – [0030]; minimum necessary voltage for driving the device is the discharge stop voltage – [0077]), and wherein, in the remaining capacity calculation operation, the remaining capacity is calculated based on the first voltage and the minimum voltage (remaining capacity that remains in the battery when the voltage value of the battery drops to the minimum voltage for driving the device – [0077]).”

	In regards to Claim 5, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the battery part comprises a plurality of secondary battery groups that are connected in series (three pairs of battery cells are connected with each other in serial – [0028]), wherein the control part is configured to repeatedly execute the full charge capacity correction mode (the learned fully-charged capacity can be updated every when a predetermined cycle of charging/discharging operation ends – [0016]), and when only discharging from the full charge capacity to the set capacity is executed (calculation steps are repeated until relative remaining capacity decreases to 4% as lowering discharging limit capacity – Figure 4).”
	Fujii further teaches “configured such that the full charge capacity correction mode is performed when a predetermined time period has elapsed since a previous full charge capacity is set (voltage change rate curve shows the voltage change after a predetermined elapse of time and the battery is deteriorated – [0032]; battery reaches full charging capacity at the battery capacity after the predetermined elapse of time – [0034]).”

	In regards to Claim 6, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “configured such that, in the consumed capacity calculation operation, the consumed capacity is calculated by integrating a current amount of the battery part from the full charge capacity to the set capacity (remaining capacity calculation function in the controlling integrates the amount of power acquired based on the amount acquired based on a charging/discharging current value and a current flowing time whereby calculating a charged capacity or discharge capacity, and the remaining capacity calculating function serves to calculate the ratio of the remaining capacity to the fully charged capacity as a relative remaining capacity – [0038]).”

	In regards to Claim 10, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is in a range of from 10% to 50% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 10% and 50%.

	In regards to Claim 11, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is in a range of from 20% to 40% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 20% and 40%.

	In regards to Claim 12, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “configured to repeatedly execute a full charge capacity correction mode in which (operation steps are repeated if the battery is not in the fully-charged state – [0048], Figure 3-4), by satisfying a predetermined condition (calculation steps are repeated until a relative remaining capacity decreases to 4% - [0051]), the actual full charge capacity is updated or reset based on decreases in capacities of secondary batteries of secondary battery groups (calculation is repeated, with the new fully charged capacity , FCCnew set by equation – [0055]; the fully-charge capacity is learned based on the discharged capacity – [0051]).”

	In regards to Claim 13, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the predetermined time period is in a range of from 100 to 200 minutes.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches in [0037], the “predetermined period” is set to 3 minutes, Matsuura does not restrict it to 3 minutes and would still be functional at any range such as being between 100 to 200 minutes.

	In regards to Claim 14, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the predetermined time period is in a range of from 120 to 180 minutes.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches in [0037], the “predetermined period” is set to 3 minutes, Matsuura does not restrict it to 3 minutes and would still be functional at any range such as being between 120 to 180 minutes.

	In regards to Claim 15, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the predetermined time period is in a range of from 150 to 180 minutes.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches in [0037], the “predetermined period” is set to 3 minutes, Matsuura does not restrict it to 3 minutes and would still be functional at any range such as being between 150 to 180 minutes.

	In regards to Claim 16, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is in a range of from 10% to 30% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 10% and 30%.

	In regards to Claim 17, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is in a range of from 30% to 50% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 30% and 50%.

	In regards to Claim 18, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is in a range of from 20% to 30% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 20% and 30%.

	In regards to Claim 19, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Matsuura further teaches “the preset set capacity is in a range of from 30% to 40% of the full charge capacity.” While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114. As Matsuura teaches the “preset set capacity” is set to 4%, Matsuura does not restrict it to 4% and would still be functional at any range such as being between 30% and 40%.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fujii, Cho, and Tenmyo (US20160327613).
	In regards to Claim 7, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above except for “a power conversion device configured to convert between AC power and DC power, wherein the electricity storage system is electrically connectable to a power generating device, and is capable of charging the electricity storage device with power generated by the power generating device.”
	Tenmyo teaches “a power conversion device configured to convert between AC power and DC power, wherein the electricity storage system is electrically connectable to a power generating device, and is capable of charging the electricity storage device with power generated by the power generating device (converter 40 converts AC power supplied into DC power, to charge the battery module 20 – [0022], Figure 1).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii and Cho to incorporate the teaching of Tenmyo to incorporate an ACDC converter for charging the battery module. Doing so would improve the accuracy of the calculation of the fully charge capacity of the battery.

	In regards to Claim 8, Matsuura in view of Fujii, Cho, and Tenmyo discloses the claimed invention as detailed above and Tenmyo further teaches “the power conversion device is electrically connectable to a system power supply, and is capable of converting AC power supplied from the system power supply to DC power to be used to charge the electricity storage device (converter 40 converts AC power supplied into DC power, to charge the battery module 20 – [0022], Figure 1; power supply device connected to commercial alternating current power supply – [0017]).”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fujii, Cho, and Liu (CN102761141A).
	In regards to Claim 9, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Cho further teaches “wherein the control part, in a state in which a current balance in the battery part is set to substantially 0 and the set capacity is maintained (integrated current value having positive and negative values, where the battery is charged and discharged with the same amount, the integrated current value becomes zero – [0059]).”
	Fujii further teaches “the control part is configured to obtain as the first voltage of the battery part after a predetermined time period has elapsed since the set capacity is reached (voltage detection section detections voltage and calculates voltage change rate per unit time – [0030]).”
	Matsuura in view of Fujii and Cho does not teach “a display device capable of obtaining and displaying information about power of the electricity storage device, and wherein the display device, in the full charge capacity correction mode, does not update the information about the power of the electricity storage device during a predetermined time period after the battery part has reached the set capacity.”
	Liu teaches “a display device capable of obtaining and displaying information about power of the electricity storage device (information of the maximum charge capacity and state of health of the battery is displayed to the user – [0028]), and wherein the display device does not update the information about the power of the electricity storage device during a predetermined time period after the battery part has reached the set capacity (The information is displayed to the user after a sampling period of the information being determined – [0018]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii and Cho to incorporate the teaching of Liu to incorporate a display for the battery information. Doing so would improve the determination and correction of the charge capacity of a battery.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura in view of Fujii, Cho, and Kawasumi (US20070188148).
	As best understood, in regards to Claim 20, Matsuura in view of Fujii and Cho discloses the claimed invention as detailed above and Cho further teaches “configured to detect the fully charged state based on second criterion, when a total voltage of the secondary battery groups reaches a predetermined voltage (full charge time when magnitude of voltage is no less than a predetermined full-charge voltage – [0018]).”
	Matsuura in view of Fujii and Cho does not teach “configured to detect the fully charged state based on a first criterion, when a maximum voltage (Vmax) of the secondary battery groups forming the secondary battery unit reaches a predetermined voltage.”
	Kawasumi teaches “configured to detect the fully charged state based on a first criterion, when a maximum voltage (Vmax) of the secondary battery groups forming the secondary battery unit reaches a predetermined voltage (control and calculation portion determines full-charge state and use of calculated remaining capacity, through use of constant current, with maximum current, and constant voltage, with maximum, where charge operate are regulated, and the voltage is not less than a preset value – [0020]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuura in view of Fujii and Cho to incorporate the teaching of Kawasumi to use the constant, maximum voltage for the charge operation where the voltage is related to a preset value. Doing so would improve control of the charge and discharge of batteries in series.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863